DOWNEY, Judge.
Homer was charged by information in Count I with attempted burglary and in Count II with possession of burglary tools. On February 15, 1989, he appeared in court with counsel and entered an open plea of guilty to said charges. After the usual colloquy, the trial court accepted the plea and ruled it had been made intelligently, advisedly, and knowingly.
Under the alias of Darrell Holloway, Homer was charged with violation of probation. He pled guilty and was adjudicated guilty on April 14, 1989.
Also on April 14, 1989, Homer appeared for sentencing on the attempted burglary and possession of burglary tools charges. He sought to withdraw his guilty plea but the trial court refused. Sentencing followed and Homer was given five years on the attempted burglary charge and five years on the possession of burglarly tools charge, the latter to run concurrently with the five-year sentence imposed for violation of probation. Thus, his total sentence amounted to ten years, which was less than the guidelines discussed for these crimes.
The thrust of Homer’s contentions on appeal is that he should have been allowed to withdraw his open plea of guilty. We find no basis in the record to justify a reversal of the trial court’s denial of that request. The plea was not negotiated based on any promises, nor was he assured of any particular sentence.
Accordingly, the sentences appealed from are affirmed.
ANSTEAD and WALDEN, JJ., concur.